DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed 06/03/2021 has been considered by the examiner.

Status of the Claims
The claims filed 02/19/2021 remain under consideration.
Claims 1, 13 and 16-18 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on 06/03/2021, has been fully considered. The IDS has not been found to be the basis for any new ground of rejection against the claims previously filed 02/19/2021. The claims are allowed for the reasons previously of record in the Notice of Allowance dated 05/12/2021.


Conclusion
Claims 1, 13 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/WILLIAM CRAIGO/Examiner, Art Unit 1615        



/SUSAN T TRAN/Primary Examiner, Art Unit 1615